 

Exhibit 10.7



 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (the "Agreement") is made as of September 1,

2010, by and between CAPRICOR, INC., a Delaware corporation, with its principal
place of business presently in California (hereinafter referred to as
"Capricor"), and LINDA S. MARBAN, PH.D., a California resident (hereinafter
referred to as "Dr. Marban"),

 

Explanatory Statement

 

A. Capricor desires to employ Dr. Marban as its Chief Executive Officer and
President in accordance with the terms and conditions of this Agreement.

 

B. Dr. Marban desires to serve in the employ of Capricor on a 3/4 full-time
basis as

Chief Executive Officer and President, subject to the terms and conditions of
this Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, agreements,
representations, and warranties of Capricor and Dr. Marban, each to the other
made, the Explanatory Statement which shall be deemed a substantial part hereof,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Capricor and Dr. Marban hereby covenant, promise,
agree, represent, and warrant as follows:

 

SECTION 1. EMPLOYMENT.

 

1.1. Engagement of Employment. Effective as of September 1, 2010 (the
"Employment Commencement Date"), Capricor hereby employs Dr. Marban, and Dr.
Marban accepts such employment as Chief Executive Officer and President, and Dr.
Marban agrees to render such duties as are set forth in Section 1.2, subject to
the terms and conditions of this Agreement.

 

1.2. Duties. During Dr. Marban's employment under this Agreement, Dr. Marban
shall render to the best of her ability, on behalf of Capricor and on a 3/4
full-time basis, and at the direction of Capricor, services as Capricor' s Chief
Executive Officer and President, and such other duties as the Board of Directors
shall direct. In particular, subject to oversight and direction of the Board of
Directors, Dr. Marban shall:

 

(a) manage, oversee, and direct Capricor's operations;

 

(b) be primarily responsible for implementing the strategic goals and objectives
of Capricor;

 

(c) give direction and leadership to the achievement of Capricor's philosophy,
mission, and annual goals and objectives;

 



Page 1

 

 



Exhibit 10.7

 

(d) support operations and administration of Capricor's Board of Directors by
advising and informing Board members and interfacing between Board members and
staff;

 

(e) oversee the design, marketing, promotion, and quality of Capricor's products
and services;

 

(f) together with any Chief Operating Officer, any Vice President of Finance, or
other appropriate officers recommend an annual budget for Board approval and
prudently manage Capricor's resources with those budget guidelines according to
current laws and regulations;

 

(g) effectively manage Capricor's human resources according to authorized
personnel policies and procedures that fully conform to current laws and
regulations;

 

(h) ensure that Capricor and its mission, programs, products, and services are
consistently presented in a positive image to stockholders and the public;

 

(i) oversee investor relations, and fundraising planning and implementation,
including identifying resource requirements, researching funding sources,
establishing strategies to approach investors, submitting proposals, and
managing investor records and documentation;

 

(j) assist in the selection and evaluation of Board members; (k) be available as
a contact for appropriate investors;

(1) provide strategic counsel to the Board of Directors regarding

Capricor's growth prospects;

 

(m) ensure that all financial and non-financial reporting requirements are met
on a timely and regular basis; and

 

(n) perform such other managerial and operational functions within or outside
the scope of the above-referenced services as may be requested from time to time
by the Board of Directors.

 

Dr. Marban shall report to the Board of Directors.

 

1.3. Exclusivity. Except as may be expressly approved in advance by the Board of
Directors in writing or by resolution, Dr. Marban shall not pursue other
employment, consulting, Board service, or professional endeavors during her
employment; provided, however, because Dr. Marban is being employed as a
3/4full-time employee under this Agreement, Dr. Marban is permitted to continue
to work as a part-time employee for Cedars-Sinai Medical Center, provided that
such service does not interfere with the performance of Dr. Marban’s duties

under Section 1.2 herein.

 



Page 2

 

 

Exhibit 10.7

 



1.4. Duration. Dr. Marban shall serve as the Chief Executive Officer and
President of the Company until such time when the Company determines it is
necessary to hire a full-time Chief Executive Officer. Upon the employment of a
new Chief Executive Officer, if the Company does not employ Dr. Marban at a
level of at least a Vice-President of the Company, then the Company shall pay
Dr. Marban an amount (as a severance payment) equal to three (3) months of Dr.
Marban’s then current salary and the vesting of her then unvested stock options
shall be accelerated by six (6) months.

 

1.5. Offices and Support. Capricor shall provide Dr. Marban with suitable office
space and equipment, including access to telephone, facsimile, photocopying, and
any other equipment reasonably required for Dr. Marban to perform her duties as
set forth in Section 1.2 herein.

 

SECTION 2. COMPENSATION.

 

2.1 Salary. Capricor shall pay Dr. Marban (in addition to any benefits provided
for in this Agreement) an annual salary of One Hundred Fifty Thousand Dollars
($150,000.00) (the "Annual Salary"), payable biweekly in arrears, and subject to
customary payroll deductions in accordance with the general practice of
Capricor.

 

2.2 Performance Bonus Compensation. In addition to the Annual Salary provided
for by Section 2.1, upon such terms as are hereafter promulgated by the Board of
Directors and subject to customary payroll deductions in accordance with the
general practice of Capricor, Capricor shall pay Dr. Marban additional
compensation in the form of an annual bonus (the "Annual Performance-Based
Bonus") as follows:

 

(a) Setting of Goals and Payment Upon Advancement. On or before December of each
year during Dr. Marban's employment, Dr. Marban and Capricor's Board of
Directors shall establish challenging performance-based goals relating to Dr.
Marban's and Capricor's performance over the following calendar year (the
"Performance Goals"). Capricor shall pay Dr. Marban an Annual Performance-Based
Bonus, in cash, of up to twenty percent (20%) of the Annual Salary (pro-rated,
as appropriate) upon achieving (in the judgment of the Board of Directors) the
Performance Goals;

 

(b) Payment. Payment of the Annual Performance-Based Bonus earned with respect
to a particular calendar year shall be payable as of March 1 of the following
year (or upon such later, appropriate date if the applicable Performance Goals
are based in part upon financial reports not then received); and

 

(c) Other. If Dr. Marban is not employed by Capricor as of December 31 of any
calendar year and/or if Dr. Marban is in default of any material term of this
Agreement, then Capricor may, in its sole discretion, discontinue or lessen any
and all payments attributable to the Annual Performance-Based Bonus.

 

2.3 Benefits. Dr. Marban shall be provided with at least such health, dental,
disability, life insurance, and other benefits as may be provided to comparable
management-level employees of Capricor from time to time and subject to the
terms of any such plans or programs. Additionally, Dr. Marban shall be eligible
to participate in any pension and/or profit sharing plans or employee stock
incentive programs that may be provided by Capricor for its key employees
generally in accordance with the provisions of any such plans, as the same may
be in effect on and after the date hereof.

 



Page 3

 

 

Exhibit 10.7

 

SECTION 3. VACA TION LEAVE, PERSONAL LEAVE, SICK LEAVE, AND HOLIDAYS.

 

3.1. Vacation and Personal Leave. Dr. Marban shall be entitled to "Vacation"
during each calendar year as set forth in this Section 3.1 and as follows:
Twenty (20) working days for "Vacation" during each twelve (12) month period
during which Dr. Marban is employed under this Agreement. Vacation shall be used
for all vacation, personal leave, sick leave, and any other time during which
Dr. Marban is not required to perform the duties set forth in Section

1.2. Dr. Marban shall take Vacation at such time or times in accordance with the
policy of

Capricor so as not to disrupt Capricor's operations. During Dr. Marban's
Vacation, the Annual Salary, and all benefits paid and provided pursuant to this
Agreement, shall be paid and provided in full. Up to ten (10) unused Vacation
days for any given year may be carried over to the following year; any other
unused Vacation days shall be paid out in accordance with applicable law and
such policy as the Board of Directors may adapt from time to time.

 

3.2. Holidays. In addition to Vacation, Dr. Marban shall be entitled to New
Year's Eve (112 day), New Year's Day, Memorial Day, July 4th, Labor Day,
Thanksgiving, the day after Thanksgiving, Christmas Eve, Christmas, and such
other holidays as are recognized by Capricor in accordance with applicable
federal, state, or local laws and as are offered to comparable employees of
Capricor.

 

SECTION 4. BUSINESS EXPENSES. Dr. Marban is authorized to incur reasonable
expenses, including travel expenses, in connection with Dr. Marban's exercise of
her duties under this Agreement. It is intended by Capricor and Dr. Marban that
all such expenses shall be ordinary and necessary expenses incurred in
connection with the duties of Dr. Marban under this Agreement. Capricor may
establish guidelines, budgets, pre-approval requirements, and restrictions
pertaining to Dr. Marban’s authorization to incur business expenses on behalf of
Capricor and Dr. Marban shall comply with all Capricor policies relating to the
authorization, verification, and approval of such expenses. Dr. Marban shall be
entitled to book "business class" tickets for international travel. Submission
of expense reports will be made monthly. Dr. Marban shall be reimbursed for all
authorized business expenses within thirty (30) days of submission of such
expenses, provided that such expenses have been approved by the Board of
Directors.

 

SECTION 5. INCENTIVE STOCK OPTION AGREEMENT. Contemporaneously with this
Agreement, Capric or has granted Dr. Marban the opportunity to purchase up to
Two Hundred Thousand (200,000) shares of Capricor's Common Stock. This grant
shall be made in accordance with Capricor's 2006 Stock Option Plan, as amended
from time to time. Capricor and Dr. Marban shall execute an Incentive Stock
Option Agreement between Capricor and Dr. Marban, a copy of which is attached
hereto as Exhibit A and incorporated herein by reference. Dr. Marban’s Stock
Option Agreement does not obligate Dr. Marban to exercise her options to
purchase stock of Capricor nor obligates Capricor to continue Dr. Marban's
employment.

 



Page 4

 



 

Exhibit 10.7

 

SECTION 6. CONFIRMATION OF "AT WILL" EMPLOYMENT AND TERMINATION.

 



(a) Dr. Marban acknowledges and confirms that she is an "at will" employee and
that her employment may be terminated at any time by the Board of Directors of
Capricor, with or without cause. Dr. Marban shall adhere to and obey all
Capricor policies as they now exist and as they may be adopted and amended from
time to time.

 

(b) The following actions, failures or events by or affecting Dr. Marban shall
constitute "Cause" for termination within the meaning of clause (a) above: (i)
determination by the Board of Directors of Capricor, acting in good faith and
with reasonable justification, that Dr. Marban’s performance of her duties
hereunder has been unsatisfactory, after first giving written notice to Dr.
Marban that her performance has been unsatisfactory (which notice shall set
forth in reasonable detail the nature of the unsatisfactory performance), (ii)
failure by Dr. Marban to obey the reasonable and lawful directions of the Board
of Directors, (iii) Dr. Marban's willful breach of any material agreement or
covenant of this Agreement or any breach of any fiduciary duty owed to Capricor,
(iv) conviction of, or being charged with, having committed a felony involving
fraud or an act of dishonesty against Capricor, (v) acts of dishonesty or moral
turpitude that are detrimental to Capricor, or (vi) acts or omissions that Dr.
Marban knew or should have reasonably known were likely to damage the business
of Capricor. With regard to clause (i) above, Dr. Marban shall be given thirty
(30) days to cure the unsatisfactory performance specified in any notice given
by Capricor, and if Dr. Marban so cures any such performance, Dr. Marban
subsequently shall not be subject to termination pursuant to such clause merely
by reason of Capricor giving one or more notices of other unsatisfactory
performances without having further opportunities to cure such unsatisfactory
performances, except that Dr. Marban shall be subject to termination if an
unsatisfactory performance subsequently occurs, or two (2) or more additional
unsatisfactory performances (whether or not cured) occur, during the six (6)
month period following such cure. Clause (i) may be invoked by Capricor any
number of times and cure of deficiencies contained in any notice shall not be
construed as a waiver of such clause nor prevent Capricor from issuing any
subsequent notices thereunder.

 

(c) In the event that Dr. Marban's employment is terminated by Capricor during
the term of this Agreement other than (i) for Cause, (ii) upon the death of Dr.
Marban, or (iii) subject to applicable law, upon Dr. Marban's disability (either
(A) permanent or (B) rendering and/or anticipating to render Dr. Marban unable
to fulfill her duties under Section 1.2 for at least three months), then
Capricor shall pay to Dr. Marban, her Annual Salary calculated on a pro rata
basis through the date of termination and, in addition, as a severance payment,
the amount of Annual Salary that Dr. Marban would have otherwise been entitled
to receive, paid in monthly intervals in accordance with Capricor's payroll
practices, during the three (3) month period commencing on the date of
termination (such amounts being herein referred to as the "Severance Payments").

 



Page 5

 

 

 Exhibit 10.7

 



(d) Dr. Marban shall not be entitled to receive any Severance Payments pursuant
to this Section 6 unless Dr. Marban has executed and delivered to Capricor a
general release in form and substance satisfactory to Capricor and may only
receive such payments so long as Dr. Marban has not breached any of the
provisions of this Agreement. Amounts payable pursuant to this Section 6 are in
lieu of any severance pay that would otherwise be payable to Dr. Marban upon
termination of her employment with Capricor under Capricor's severance pay
policies, if any.

 

SECTION 7. CONFIDENTIALITY, NON -COMEPTITION, NON-SOLICITATION AND OWNERSHIP OF
WORKS. Dr. Marban hereby covenants, agrees, and acknowledges that the December
1, 2006 Employee Invention Assignment, Non-Disclosure, Non-Solicitation, and
Non-Competition Agreement between the Company and Dr. Marban (the "Employee
Invention Agreement") is in full force and effect (to the extent enforceable
under applicable law) and agrees to abide by the terms and conditions of such
Employee Invention Agreement.

 

SECTION 8. CONSULTING AGREEMENT. Dr. Marban hereby agrees that the terms and
conditions of the March 31, 2007 Consulting Agreement by and between the Company
and Cardio Sciences Consulting, Inc. is binding on Dr. Marban until August 31,
2010, at which time such Consulting Agreement shall be superseded and replaced
by this Agreement in all respects, including that Dr. Marban shall become an
employee of the Company rather than an independent contractor to the Company.

 

SECTION 9. CONSTRUCTION OF AGREEMENT: CHOICE OF LAW, SEVERABILITY, AND NUMBER.
The validity, legality, and construction of this Agreement or of any of its
provisions shall be determined under the laws of the State of California
(without regard to its principles of conflicts of law) except that the laws of
the State of Delaware shall govern all matters as to the Incentive Stock Option
Agreement. If any provision contained in this Agreement cannot be enforced to
its fullest extent, then such provision shall be enforced to the maximum extent
permitted by law, and Capricor and Dr. Marban consent and agree that such
provision may be judicially modified accordingly in any proceeding brought to
enforce such provision. The invalidity, illegality, or inability to enforce any
provision of this Agreement shall not affect or limit the validity and
enforceability of any other provision hereof. Where context requires, the plural
shall include the singular and vice versa.

 

SECTION 10. NOTICES. All notices and communications hereunder shall be in
writing and shall be deemed given when sent postage prepaid by registered or
certified mail, return receipt requested, by hand delivery with a signed
returned copy, or by delivery of a nationally recognized overnight delivery
service, and addressed as follows:

 

 



If intended for Capricor: Capricor, Inc.   8700 Beverly Boulevard - Davis 1099  
Los Angeles, California 90048     With a copy to: William E. Carlson, Esquire  
Shapiro Sher Guinot & Sandler   2000 Charles Center South   36 South Charles
Street       Baltimore, Maryland 21201     If intended for Dr. Marban:  Linda S.
Marban, Ph.D.   815 North Roxbury Drive   Beverly Hills, California 90210

 









Page 6

 

 

Exhibit 10.7

 

If, however, a party furnishes another party with notice of a change of address,
as provided in this Section, then all notices and communications thereafter
shall be addressed as provided in such notice.

 

SECTION 11. ASSIGNMENT. The rights and obligations of the parties to this
Agreement shall not be assignable or delegable by Dr. Marban, Capricor may
assign this Agreement in connection with any subsequent merger, consolidation,
sale or other transfer of all or substantially all of the assets of Capricor or
similar reorganization of a successor corporation.

 

SECTION 12. ENTIRE AGREEMENT. This Agreement, which is the product of a
negotiation between Capricor and Dr. Marban, the Incentive Stock Option
Agreement, and the Employee Invention Agreement contain the entire understanding
between Capricor and Dr. Marban with respect to matters set forth herein and
therein and supersedes all other oral and written agreements or understandings
between them with respect to matters set forth herein and therein. No
modification or addition hereto or waiver or cancellation of any provision shall
be valid except as provided in a writing signed by the party against whom such
modification, addition, waiver, or cancellation is being enforced.

 

SECTION 13. COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.

 

IN WITNESS WHEREOF, Capricor and Dr. Marban have executed this Employment
Agreement as of the day and year first above written.

 





ATTEST:   CAPRICOR, INC.         /s/ William E. Carlson               William E.
Carlson, Secretary   By: /s/ Linda Marban        (SEAL)       Linda S. Marban,
Ph.D.       Chief Executive Officer                 WITNESS:                    
              /s/ Linda Marban              (SEAL)       Dr. Linda S. Marban

 



Page 7





 

